FILED
Oct 25, 2019

10:31 AM(ET)
TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT CHATTANOOGA
Willie A. Jackson, ) Docket No.: 2017-01-0541
Employee, )
V. )
Koch Foods of Chattanooga, ) State File No.: 90515-2016
Employer, )
And )
Arch Ins. Co., ) Judge: Audrey A. Headrick
Carrier. )

 

COMPENSATION HEARING ORDER

 

The Court conducted a Compensation Hearing on October 15, 2019, on whether
Mr. Jackson is entitled to increased permanent partial disability benefits.' The issue is
whether Mr. Jackson’s actions constituted both misconduct and the true motivation for
his termination. For the reasons below, the Court finds Koch terminated him for
violation of workplace rules, which was Koch’s true motivation for his dismissal. The
Court, therefore, denies Mr. Jackson’s claim for increased benefits.

History of Claim

Mr. Jackson sustained a right-arm work injury on November 21, 2016, and worked
restricted duty at full pay working normal hours. The hearing testimony mostly revolved
around three verbal altercations between Mr. Jackson and co-workers.

First, Koch gave Mr. Jackson a written warning on January 30, 2017, due to an
argument with a co-worker in the hallway. The Corrective Action Notice reflects a
violation involving “loud or offensive language and or behavior.”* Mr. Jackson
explained that the co-worker made a lewd, sexual comment to him but acknowledged

 

' At the August 8, 2017 settlement, Mr. Jackson received an original award of $16,204.32. If the Court
awarded increased benefits, the parties stipulated to the amount of $10,046.67.
* Upon his hiring, Mr. Jackson signed an Acknowledgement of Receipt of Handbook.

1
there “may have been curse words” exchanged by both. Mr. Jackson conceded that Koch
could have terminated him over this incident.

Second, Mr. Jackson had a disagreement on April 12, 2017, with the security
supervisor. Mr. Jackson asked Mr. Holmes to intervene. According to David Holmes,
Complex Human Resources Manager, Mr. Jackson was “very upset.” Mr. Holmes asked
him to “please try to work with [Koch] as [it tries] to keep him working within his
restrictions.” Although Mr. Holmes documented the incident, he did not give a written
warning.

Third and finally, Mr. Jackson received a suspension on June 14, 2017, for
multiple violations of Koch’s rules involving two co-workers, Amber Higgins and
Ronnie Williams. The Corrective Action Notice reflects three violations: “fighting or
provoking a fight,” “cursing co-workers,” and “threatening employees.” The rules state
that these violations are “grounds for immediate termination[.]”

Recalling the third event, Mr. Jackson explained that employees are expected to
place their smocks, beard nets and gloves in specific places in the smock room before
leaving work. He stated Mr. Williams intentionally “threw things on the floor” as he left.
Mr. Jackson immediately confronted him about it, but Mr. Williams was dismissive.
Over ten minutes later, Mr. Jackson went outside to smoke, saw Mr. Williams, and again
discussed the matter, “trying to dial down what happened.” He said he did not curse or
threaten Mr. Williams.

Ms. Higgins witnessed the June 14 incident and provided a written statement. She
saw Mr. Williams drop his hairnet on the floor and said Mr. Jackson later came into the
hallway cursing. Mr. Jackson followed them outside approximately two to three minutes
later cursing at Mr. Williams as they walked towards her car.’ She testified that Mr.
Jackson said, “I don’t know why you’re f'n with me. I’m gonna beat you up. ... Don’t
come back to my smock room for nothing, sucka boy.” After leaving Koch, Ms. Higgins
suggested that they report the incident because she felt threatened.

When Mr. Williams testified, he indicated he dropped his work clothing into a bin,
and it fell off because the bin was piled high. Mr. Jackson reacted angrily, so he threw it
back onto the bin. After Mr. Williams clocked out, and left the building with Ms.
Higgins, Mr. Jackson came outside cursing, and essentially said, “I’ll put these hands on
you. Just because my hands are messed up don’t mean I won’t do something to you.”
Mr. Williams stated he also felt threatened and agreed with Ms. Higgins that they should
report the incident.

 

* Testimony indicated Ms. Higgins and Mr. Williams are platonic friends who carpool together.

2
After their report, Koch suspended Mr. Jackson for three days before terminating
him after an investigation.“

On cross-examination, Mr. Jackson acknowledged difficulty with his memory ever
since someone broke into his home last year and hit him over the head repeatedly with a
hammer. Regarding his ability to remember events, Mr. Jackson testified, “Sometimes I
do, and sometimes I don’t.” When he applied in 2016 to work at Koch, he acknowledged
a criminal history. He wrote on the application that the crimes occurred more than seven
years ago. However, Mr. Jackson pled guilty in 2015 to attempted theft of property. Mr.
Jackson further admitted previous diagnoses of schizophrenia and bipolar, but he
disputed mental health records that reflected he also exhibited hostile behaviors.

Mr. Jackson stated he had no problems at work before the injury but afterward felt
“targeted” at Koch.’ He asserted that Ms. Higgins and Mr. Williams “made up” their
written statements and speculated that they were forced to write the statements or risk
termination. Mr. Jackson referred to the events that occurred as a “set-up” to terminate
him because he was injured.

Findings of Fact and Conclusions of Law

At a compensation hearing, Mr. Jackson must establish by a preponderance of the
evidence that he is entitled to the requested benefits. Willis v. All Staff; 2015 TN Wrk.
Comp. App. Bd. LEXIS 42, at *18 (Nov. 9, 2015).

An employee is not entitled to recover increased permanent benefits when: (1) he
voluntarily resigns for reasons unrelated to the work injury; or (2) the loss of employment
is due to the employee’s misconduct connected with the employment. Tenn. Code Ann.
§ 50-6-207(3)(B), (D) (2018). When an employee is terminated due to misconduct, the
Court must find “(1) that the actions allegedly precipitating the employee’s dismissal
qualified as misconduct under established or ordinary workplace rules and/or
expectations; and (2) that those actions were, as a factual matter, the true motivation for
the dismissal.” Durham v. Cracker Barrel Old Country Store, Inc., No. E2008-00708-
WC-R3-WC, 2009 Tenn. LEXIS 3, at *9 (Tenn. Workers’ Comp. Panel Jan. 5, 2009).

Here, Koch argued Mr. Jackson is not entitled to increased permanent benefits
beyond his impairment rating because he was terminated for misconduct for violation of
its rules. The Court agrees.

 

* Video footage of the hallway existed, and Mr. Holmes reviewed the footage but did not retain it. The
Court previously ruled on a motion for spoliation sanctions holding that the least severe sanction to
remedy the prejudice suffered by Mr. Jackson is a negative inference that the video would have been
unfavorable to Koch.

> Koch hired Mr. Jackson on or about October 26, 2016, and his injury occurred on November 21.
3
The Court finds Mr. Jackson engaged in misconduct on June 14, 2017, that
violated Koch’s rules. Even with a negative inference that hallway video footage would
have been unfavorable to Koch (demonstrating no cursing by Mr. Jackson), the Court
finds the testimony of Ms. Higgins and Mr. Williams credible: Mr. Jackson followed
them outside, cursed Mr. Williams, threatened him, and told him not to return to the
smock room.

Mr. Jackson acknowledged that Koch could have terminated him under its rules
for cursing at a co-worker on January 30, and it chose not to issue a written warning
when Mr. Jackson became “very upset” with the security supervisor on April 12. Those
actions do not indicate that Koch had pre-textual motivations for terminating Mr.
Jackson.

The Court finds Mr. Jackson’s actions qualified as misconduct under established
or ordinary workplace rules, and his actions were the true motivation for his dismissal.
His testimony implicated his ability to accurately remember events and to testify
truthfully. Mr. Jackson’s credibility is intricately tied to the misconduct issue, and the
Court does not find his testimony credible. Therefore, the Court holds Mr. Jackson failed
to establish by a preponderance of the evidence that he is entitled to increased benefits
beyond his original award.

IT IS, THEREFORE, ORDERED as follows:
1. Mr. Jackson’s claim for increased benefits is denied.

2. Koch Foods shall pay court costs of $150.00 to the Court Clerk within five
business days of this order becoming final.

3. Koch Foods shall prepare and submit a Statistical Data Form (SD2) within ten
business days of this order becoming final.

4. Absent an appeal, this order shall become final thirty days after issuance.

ENTERED October 25, 2019.

CY La ALN Ke DEM
Judge Audrey A\Headrick
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:

CRNA AWNS

Photographs of Koch’s facility

Koch’s Employee Handbook (Pages 48 and 49)

Mr. Jackson’s Responses to Koch’s Requests for Production
Criminal conviction record from May 27, 2015
Acknowledgement of Receipt of Handbook

Corrective Action Notice (January 31, 2017)

Corrective Action Notice (June 22, 2017)

Corrective Action Notice (June 28, 2017)

Separation Notice

10. Affidavit of Mr. Holmes (Identification Only)
11. Personnel file of Mr. Jackson (Identification Only)

Technical Record:

CM NIDARWN >

Petition for Benefit Determination

Dispute Certification Notice, April 18, 2019

Request for Scheduling Hearing

Scheduling Hearing Order

Motion for Spoliation Sanctions

Brief in Support of Motion for Spoliation Sanctions

Koch’s Response to Employee’s Motion for Spoliation Sanctions
Motion to Compel Discovery Answers

Koch’s Response to Employee’s Motion to Compel Discovery Answers

10. Order Granting Motion for Spoliation Sanctions

11. Order Denying Motion to Compel Discovery Answers
12. Dispute Certification Notice, September 13, 2019

13. Pre-Compensation Hearing Statement

14. Trial Brief of Koch
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on October 25, 2019.

 

 

 

 

Name Certified Email Service Sent to:
Mail
Tim Henshaw, Xx tim@mcmahanlawfirm.com
Employee’s Attorney
Ben Reese, x bitr@smrw.com
Employer’s Attorney

 

 

 

 

 

PENNY SHRUM, COURT CLER
we.courtclerk@tn.gov

arnt
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Compensation Hearing Notice of Appeal,” and file
the form with the Clerk of the Court of Workers’ Compensation Claims within thirty
calendar days of the date the compensation hearing order was filed. When filing the
Notice of Appeal, you must serve a copy upon the opposing party (or attorney, if
represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4, After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1103

 

Tennessee Division of Workers’ Compensation

 

Www.tn.gov/labor-wtd/weomp éhtnil
we.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vs

 

Employer

Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]
appeals the order(s) of the Court of Workers’ Compensation Claims at

te the Workers’ Compensation Appeals Board.
[List the date(s) the order(s) was filed in the court clerk’s office]

Judge

 

Statement of the Issues _
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

List of Parties

Appellant (Requesting Party): At Hearing:L_lEmployerL_lEmployee
Address:
Party’s Phone:__. Email:

Attorney’s Name: BPR#:
Attorney's Address: Phone:
Attorney's City, State & Zip code:

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

tev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee{s)
Appellee (Opposing Party):__ At Hearing:L_JEmployer_lEmployee

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

 

Attorney's City, State & Zip code:

 

Attorney's Email:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

|, , certify that | have forwarded a true and exact copy of this
Compensation Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all
parties and/or their attorneys in this case in accordance with Rule 0800-02- -22.01(2) of the Tennessee
Rules of Board of Workers’ Compensation Appeals on this the day of , 20

 

[Signature of appellant or attorney for appellant]

 

Attention: This form should only be used when filing an appeal to the Workers’ Compensation Appeals
Board. If you wish to appeal a case to the Tennessee Supreme Court, please utilize the form provided by
the Court which can be found on their website at the following address:

http://www. tncourts.gov/sites/default/files/docs/notice of appeal - civil or criminal.pdf

LB-1103 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers' Compensation
220 French Landing Drive, |-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name; 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of All Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. |am employed by:

 

My employer's address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
SSI $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

Rent/House Payment $ permonth Medical/Dental $ per month

 

 

 

 

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: . )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House 3 (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of 20

 

NOTARY PUBLIC

My Commission Expires:

—

LB-1108 (REV 11/15) RDA 11082